Citation Nr: 1426589	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-27 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for anal fissures.

3.  Entitlement to service connection for a hiatal hernia.  

4.  Entitlement to service connection for acid reflux.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which as relevant, denied service connection for an unspecified hip injury, tinnitus, residuals of a right wrist injury, hemorrhoids, anal fissure, IBS, hiatal hernia, and acid reflux.  

In February 2008, the Veteran entered a notice of disagreement as to the denial of service connection for acid reflux, IBS, anal fissure, hemorrhoids, and hiatal hernia and a statement of the case was issued in June 2009.  However, in her July 2009 substantive appeal (VA Form 9), the Veteran limited her appeal to the issues of entitlement to service connection for anal fissure, IBS, hiatal hernia, and acid reflux.  Therefore, as the Veteran did not perfect her appeal regarding the rest of the issues denied in the October 2007 rating decision, such issues are not properly before the Board.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's May 2014 Written Brief Presentation, the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that she suffers from IBS, anal fissure, hiatal hernia, and acid reflux, which she alleges had their onset while in service.  Service treatment records dated in September 1987 reflects the Veteran's complaints of nausea, vomiting, and frequent gas as well as constipation followed by diarrhea.  She further reported a three week history of dyspepsia, heartburn, and occasional regurgitation.  The Veteran reported blood streaking on toilet paper and in stool with intermittent and alternating periods of constipation and diarrhea.  She also reported frequent belching and abdominal pain with meals.  A rectal examination revealed anal fissure.  Assessment included possible IBS.  

Private treatment records dated October 2002 noted the Veteran's history of IBS with alternating constipation and unformed stools.  The Veteran was noted to have been diagnosed eighteen years previously.  In March 2003, the Veteran complained of abdominal pain with some nausea.  A history of IBS was noted.  In in September 2003, the Veteran reported hoarseness over the last several years.  In May 2006, she was diagnosed with anal fissure. She noted sitting a lot during work and having frequent spasms.  In March 2007, the Veteran reported a history of rectal fissure and IBS with occasional constipation.  She reported hoarseness and heartburn as well.  

The Veteran underwent a VA examination in May 2007.  The examiner noted that the Veteran had been suffering from IBS for sixteen years, which caused weakness, lethargy, diarrhea, constipation, hemorrhoids, and anal fistula.  A weight loss of twenty pounds within a five month period was noted.  The examiner also noted anal fissures, which existed for eighteen months, with leakage problem that required a pad and a hiatal hernia that existed for twenty years in the lower esophagus, causing acid reflux, heartburn, hoarseness and sleeplessness.  Finally, the examiner noted the Veteran's acid reflux, which she had for twenty years and involved heartburn, epigastric pain, and regurgitation of stomach contents.  An examination revealed tenderness to the abdomen with palpation and pain in the right lower quadrant of the Veteran's abdomen.  A rectal examination revealed redundant tissues with no evidence of bleeding or rectum fistula.  An upper GI series showed mild gastroesophageal reflux.  Diagnoses included GERD (claimed as hiatal hernia and acid reflux) and IBS.  The examiner noted that the Veteran's anal fissure had resolved.  

The Board notes that, although the VA examiner did not find a current diagnosis of anal fissure at the time of the examination, private treatment records as recent as May 2006 noted such a diagnosis.  It is unclear when the Veteran's anal fissure resolved or whether the Veteran had the disability contemporaneous to the filing of her claim for service connection in January 2007.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Furthermore, the examiner did not provide an opinion as to whether the Veteran's current symptoms and diagnoses are related to those noted during her military service.  Additionally, the examiner did not take into account the Veteran's lay statements describing her symptoms and their onset.  Thus, a remand is warranted so a new examination can be conducted in which the examiner opines as to the etiology of the Veteran's conditions that have existed contemporaneous to the filing of her claim for service connection in January 2007 and takes into account her statements regarding her symptomatology.  

Finally, as relevant to all claims, the Board notes that the most recent treatment records of record are dated in 2007.  Therefore, while on remand, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare provider who has treated her for her IBS, anal fissure, hiatal hernia, and acid reflux since March 2007, and, thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to her IBS, anal fissure, hiatal hernia and acid reflux since March 2007.  Thereafter, all identified records should be obtained.  

For private treatment records, if she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and her representative and afford her an opportunity to submit any copies in her possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of her IBS, anal fissure, hiatal hernia, and acid reflux.  The claims file, to include a copy of this Remand, must be made available and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner should identify all of the Veteran's diagnoses referable to IBS, anal fissure, hiatal hernia, and acid reflux that have existed at any time since the filing of her claim for service connection in January 2007.  

(B)  The examiner should then opine as to the following questions: 

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's IBS had its onset during, or is otherwise related to, her military service, specifically symptoms noted in September 1987.  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's anal fissures or related symptomatology had its onset during, or is otherwise related to, her military service, specifically symptoms noted in September 1987.  

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hiatal hernia or related symptomatology had its onset during, or is otherwise related to, her military service, to include symptoms of heartburn and regurgitation noted in September 1987.  

(iv)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acid reflux had its onset during, or is otherwise related to, her military service, to include symptoms noted in service treatment records dated in September 1987.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



